DISMISS and Opinion Filed December 19, 2018




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00252-CV

                                 STEVEN N. HALL, Appellant
                                            V.
                                  PATRICIA HALL, Appellee

                       On Appeal from the 254th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-17-09911

                              MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Evans, and Justice Brown
                                Opinion by Chief Justice Wright
       Appellant’s brief in this case is overdue. By order dated August 2, 2018, we granted

appellant’s third motion to extend time to file his brief and ordered his brief to be filed by August

31, 2018. By postcard dated October 26, 2018, we notified appellant the time for filing his brief

had expired. We directed appellant to file a brief and an extension motion within ten days. We

cautioned appellant that failure to file a brief and an extension motion would result in the dismissal

of this appeal without further notice. To date, appellant has not filed his brief nor otherwise

corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE



180252F.P05




                                               –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

 STEVEN N. HALL, Appellant                        On Appeal from the 254th Judicial District
                                                  Court, Dallas County, Texas
 No. 05-18-00252-CV       V.                      Trial Court Cause No. DF-17-09911.
                                                  Opinion delivered by Chief Justice Wright.
 PATRICIA HALL, Appellee                          Justices Evans and Brown participating.

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee PATRICIA HALL recover her costs of this appeal from
appellant STEVEN N. HALL.


Judgment entered December 19, 2018.




                                            –3–